DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz et al., U.S. Patent Publication Number 2015/0234477 A1
Hinckley et al., U.S. Patent Publication Number 2015/0363034 A1.

Regarding claim 1, Abovitz discloses a system comprising: a processor configured to: detect a shape of a hand of a user corresponding to a surface or a structure of a physical object, generate, according to the detected shape of the hand, an interactive feature for the surface or the structure of the physical object, in a virtual reality or augmented reality application, detect a user interaction with the interactive feature, and initiate an action of the virtual reality or augmented reality application, in response to detecting the user interaction with the interactive feature (paragraph 0023, detecting a movement of a user’s fingers or totem, recognizing based on the detected movement a command to create a virtual user interface; figures 43a-d; 45b and 45c; figures 46a and 46b; figures 52a and 52b; paragraph 0583, 
However it is noted that Abovitz fails to disclose detecting a shape of the hand comprising a grip pose of the hand and generating according to the grip pose of the hand, an interactive feature.
Hinckley discloses grip poses (figures 1-4; paragraph 0082, grip and touch determination module determines the grip of the user on the sensor pen, based on the user’s hand on surfaces of the sensor pen, can be compared to a database of grip patterns, in order to determine the grip pattern) and generating according to the grip pose of the hand, an interactive feature (paragraph 0136, if the pen is held in the writing grip, this brings up a small palette that offers various pen+touch tool modes).
	It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the detected totems as disclosed by Abovitz, the grip poses, i.e. patterns, as disclosed by Hinckley, to take into account received various grips, touches to, or grips on a device to determine the context of such grips to issue context appropriate commands.

Regarding claim 2, Abovitz discloses according to the detected shape of the hand, the interactive feature for the surface or the structure of the 
Paragraph 0455, analysis may be to check on whether the contour of the shapes, e.g. fingers, in the image is sharp enough; paragraph 0614, there may be predetermined models or templates of various virtual user interfaces).

Regarding claim 3, Abovitz disclose further comprising: a storage configured to store mapping between the plurality of hand templates and corresponding interactive features, wherein the processor is configured to determine the interactive feature for the surface or the structure of the physical object according to the mapping (paragraph 0315, can increase resolution by performing a frame-to-frame based three-dimensional (3D) feature mapping, than tracking; paragraphs 0373-0376, mapping; paragraph 0369, map database; paragraph 0450, define a mapping between at least some of the gestures and corresponding commands to be executed by the AR system in response to detection of the commands; paragraph 0472, movement of the fingers or a movement of the totem may be 
	
Regarding claim 4, Abovitz discloses wherein the processor is configured to generate, according to the detected shape of the hand, the interactive feature for the surface or the structure of the physical object, in the virtual reality or augmented reality application by: detecting a predetermined interaction of the user associated with the physical object, and activating the interactive feature, in response to detecting the predetermined interaction associated with the physical object (Paragraph 0488, any existing physical structure can be used as a totem, one or more feature points can be recognized on the physical structure, providing a context to identify the physical structure as a totem; paragraph 0493, totems may be used to provide a virtual user interface to appear on the totem).

Regarding claim 5, Abovitz discloses wherein the predetermined interaction includes a drawing motion of a mark using another hand of the user, relative to the surface of the physical object (figure 52c, paragraph 0659, in response to detecting a fourth defined gesture, e.g. a user making circling motion in palm of a hand with finger from other hand).



Regarding claim 7, Abovitz discloses wherein the predetermined interaction comprises a tap by a finger of the hand on the surface of the physical object (Paragraph 0449, the AR system may detect and be responsive to one or more finger/hand gestures, these gestures can take a variety of forms and may, for example be based on tapping; paragraph 0575, detect interactions, e.g. tap). 

Regarding claim 8, Abovitz discloses wherein the processor is configured to detect the user interaction with the interactive feature by: tracking a position of the finger of the hand with respect to a location of the tap on the surface of the physical object (Paragraph 0574, detects or captures a user’s interaction via visual tracking of the user’s hand and 

Regarding claim 9, Abovitz discloses wherein the predetermined interaction comprises pulling a trigger of the physical object a specific number of times within a time period (Paragraph 0409, the system preferably will be configured to know that the user is holding the item and understand what type of interaction the user is having with the item, i.e., if the totem or object is a gun, the system is configured to understand location and orientation, as well as whether the user is clicking a trigger or other sensed button or element which may be equipped with a sensor).

Regarding claim 10, Abovitz discloses wherein the processor is configured to detect the user interaction with the interactive feature by: detecting whether the hand performs a motion to pull the trigger of the physical object (Paragraph 0409, the system preferably will be configured to know that the user is holding the item and understand what type of interaction the user is having with the item, i.e., if the totem or object is a 

Regarding claims 11-20, they are rejected based upon similar rational as above.  Abovitz further discloses a method (paragraphs 0017-0018).


Response to Arguments

Applicant’s arguments, see pages 8-9, filed 06/23/2021, with respect to the rejection(s) of claim(s) 1-20 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abovitz in view of Hinckley.
Applicant argues the prior art cited Abovitz fails to disclose detecting a shape of a hand of a user corresponding to a surface or a structure of a physical object selected from a plurality of physical objects having different shapes, and generating according to the detected shape of the hand and the selected physical object, and interactive feature for the surface or the structure of the selected physical object, in a virtual or augmented reality application.  Examiner responds Abovitz discloses paragraph 0585, detect 
Applicant argues Abovitz maps locations of finger interactions not to generate a virtual user interface, but merely to provide input using virtual keys already established via the earlier detected movement.  Examiner responds Abovitz further discloses paragraph 0563, the AR system maps the position, orientation and/or movement of the finger with respect to the touch surface to a set of user selections or inputs, the AR system optionally maps other user interactions with the touch surface of the totem and hence with various inputs, e.g. controls, functions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hettiarachchi et al., Annexing Reality: Enabling Opportunistic Use of Everyday Objects as Tangible Proxies in Augmented Reality, pages 1957-1967, ACM 2016.
Hettiarachchi discloses page 1958 virtual objects are overlaid atop assigned physical props in real-time allowing the user to tangibly interact with the virtual; and page 1964, modeling grasp will help developers create more effective haptic models.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOTILEWA . GOOD JOHNSON

Art Unit 2616



/MOTILEWA GOOD JOHNSON/Primary Examiner, Art Unit 2616